Mr. Justice Yantis delivered the opinion of the court: According to the complaint filed herein claimant’s intestate, Carmen F. Eusso, was employed as a physician at the Peoria State Hospital; that Dr. Eusso was in perfect health when employed there, but that due to the alleged failure and neglect of respondent to provide reasonable means and methods for the prevention of disease incident to the work performed by Dr. Eusso, and because of the latter’s exposure to illness and disease existing in said hospital, Dr. Eusso became afflicted with tuberculosis. The claim further recites that he was given leave of absence from April 16, 1933 to April 16, 1934 but that he continued to spend the greater portion of his time at the hospital, and at the request of the authorities continued to perform professional duties, for which he received no compensation during said period of twelve months; that as a result of the disease thus acquired Dr. Eusso died May 25, 1934. Claimant files his suit as an action in assumpsit. The Attorney General moves a dismissal of the complaint on the ground that same seeks the recovery of a salary allegedly due for a period while the employee in question was on leave of absence, without failing to show that such employee was then and there working under the provisions of the Civil Service Commission law and that in so working such leave of absence had been granted “with pay.” The complaint does not set forth sufficient grounds upon which to pay an award. The contentions of the Attorney General are sustained, the motion allowed and the claim dismissed.